                Case 1:17-cv-04869-FB-LB Document 130 Filed 09/24/19 Page 1 of 5 PageID #: 7539                         COURTS
                                                                                                                 s EXHIBIT NO.
                                                                                                                    IDENIiHCA
                                                                                                                   Dicr.«t^
                                               PLAINTIFF'S EXHIBIT LIST                                          § DATE:




PLF,   BATES NO.         DATE      DESCRIPTION OF EXHIBITS AND WITNESSES
NO.


P-3    FDC00049586                 Excerpts from First Data's U.S. Employee Handbook
       FDC00049591-95
       FDC00049616
       FDC00049632—
       38
P-4    FDC00000122-                First Data's U.S. Family Medical Leave(FMLA)Policy
       124
P-6    FDC00050184-                First Data's Restructuring Accounting Policy
       191
P-10   SBB-00095-       2017       First Data's Form 10-K filed with the SEC for Fiscal year 2017
       00568
P-11   GrantBarger      2014       Barger Presentation to Lebenthal Holdings LLC
       0001-3
P-13   GrantBarger      2014       First Data Purchase Order Issued to The Barger Group
       0162-3

P-15   SBB001921-40     2017-      Barger Invoices 2017-2018 consulting
                        2018
P-I6   SBB000102-3      6/30/14    Signed Employment Offer Letter

P-19   FDC00043731-1    7/13/16-   Email chain among,Johnson, Charron, Hack, and Whalen from
                        7/21/16    July 13, 2016 to July 21,2016 re initial search for successor for
                                   training

P-20   FDC00044388      7/20/16    Email Johnson to Whalen from July 20, 2016 re successor             Johnson   Whalen


P-23   SBB000211-244    9/23/16    Steve Barger 360 Degree Performance Review dated September Barger
                                   23, 2016
              Case 1:17-cv-04869-FB-LB Document 130 Filed 09/24/19 Page 2 of 5 PageID #: 7540


                                             PLAINTIFF'S EXHIBIT LIST


PLF.   BATES NO.        DATE      DESCRIPTION OF EXHIBITS AND WITNESSES
NO.


P-24   FDC00044768-9   9/9/16     Email exchange involving Barger, his administrative assistant   Barger
                                  Gita Patel, his direct reports and forwarded to Johnson from
                                  September 8,2016 to September 9,2016 Barger connected to
                                  internet at hospital

P-27   FDC00044741     10/12/16   Email Exchange between Johnson and members of First Data        Johnson     HR Team
                                  human resources Call scheduled with Barger to discuss sales                 members
                                  group staffing and hiring

P-28   FDC00043693     11/16/16   Email from Johnson to Hack re: seeking permission to require    Johnson     Hack
                                  Barger to be placed on leave

P-35   SBBOO1028-30    11/19/16   Text Messages between Barger and Marino November 8,2016         Barger      Marino
                                  to January 16, 2017- Required to take leave texts

P-36   SBB000081-2     11/18/16   Letter from Marino to Barger dated November 18, 2016 Marino     Marino      Barger
                                  Letter requiring Barger to take leave

P-37   FDC00044655-7   11/23/16   Email from Johnson to Voycheske on November 23,2016 with        Johnson     Voycheske
                                  attachments- leave documents signed by Barger

P-42   FDC00007364     12/5/16    Email exchange among First Data Leave Management, Barger,       Barger      Johnson
                                  and Johnson dated December 5,2016- Barger no access to
                                  leave forms

P-44   FDC00044681-3   12/15/16   Email exchange among Barger, Voycheske, Johnson from            Barger      Johnson
                                  November 23,2016 to December 15,2016- Leave approval            Voycheske
                                  from 10/24-1/16

P-45   FDC00043710     12/15/16   Email from Leave Management to Hack on December 15,2016         Leave       Hack
                                  re: notice of leave approval from 10/24-1/16                    MOT
              Case 1:17-cv-04869-FB-LB Document 130 Filed 09/24/19 Page 3 of 5 PageID #: 7541


                                              PLAINTIFF'S EXHIBIT LIST


PLF.   BATES NO.         DATE      DESCRIPTION OF EXHIBITS AND WITNESSES
NO.


P-46   SBB000085        12/15/16   Leave Designation Letter from First Data Leave Management    FD          Barger
                                   to Barger dated December 15,2016

P-47   FDC0007452-3     12/15/16   Email Exchange among Johnson and Barger dated December       Johnson     Barger
                                   15 4& 16, 2016 Barger asking for last day worked

P-48   FDC00049156      12/16/16   Email exchange between Johnson, Barger, and Leave            Johnson     Leave
                                   Management from December 16,2016 to December 20,2016-        Barger      MOT
                                   Barger asking last day worked

P-49   FDC00049123      12/16/16   Email exchange among Voycheske, Johnson, and Barger dated    Voycheske   Barger
                                   December 16, 2016 re: last day worked need to ask manager    Johnson


P-52   FDC00044804      1/5/17     Email dated January 5, 2017 from Leave Management to         Leave       Johnson
                                   Johnson re: revised leave                                    MOT


P-60   FDC00044619-20   11/22/16   Email exchange among Johnson, Voycheske, and First Data      Johnson     Leave
                                   Leave Management and HR on Monday November 21, 2016          Voychekse   MOT
                                   and Tuesday November 22, 2016- Cut-off ofe-mail access

P-62   FDC00044017      12/22/16   Email exchange among Ording, Whalen, Marino, and others on   Ording      Marino
                                   December 22,2016- Barger in office planning to return in     Whalen      ETC
                                   January

P-63   FDC00052691-7    4/16/16    Text Message Exchanges between Barger and Hack from April    Barger      Hack
                                   16,2016 through December 30,2016- Barger text on 12/28 to
                                   Hack re: return on January 15

P-64   FDC00043696-7    12/28/16   Email exchange between Hack and Marino on December 28,       Hack        Marino
                                   2016 re: Planning for return of Barger

P-65   FDC00044200      1/4/17     Email from Ording to Johnson and Whalen on January 4, 2017   Ording      Johnson
                                   re: Barger in office announcing return                                   Whale
              Case 1:17-cv-04869-FB-LB Document 130 Filed 09/24/19 Page 4 of 5 PageID #: 7542


                                              PLAINTIFF'S EXHIBIT LIST


PLF.   BATES NO.         DATE      DESCRIPTION OF EXHIBITS AND WITNESSES
NO.


P-68   FDC00044161-2    1/6/17     Email exchange among Ording, Marino, Johnson, and StefFen         Ording      Marino
                                   on January 6,2017- Barger in office announcing return, need                   Johnson
                                   for medical clearance                                                         Steffen


P-70   FDC00044277-8    1/9/17     Email exchange among Whalen, Benhardt, and other members          Whalen      Benhardt
                                   of human resources on January 9,2017 re SB returning 01/17

P-73   FDC00044032      1/10/17    Email Johnson to Marino and Whalen January 10, 2017-              Marino      Whalen
                                   Notice Barger delivered return to work authorization

P-77   FDC00044383-4    12/4/16    Email exchange among Whalen, Johnson, Marino and other            Whalen      Marino
                                   members of human resources on December 4, 2016 and                Johnson
                                   December 5,2016- need to move OAs to severance pool

P-79   FDC00043734      11/22/16   Email from Marino to Bisignano, Charron and Hack dated            Bisignano   Hack
                                   November 22,2016-Ording interim, save if she does well            Charron


P-81   FDC00010915      2/17       First Data's Atlanta new hire orientation speaking schedule for   Cagwin
                                   February 2017

P-82   FDC00044674      1/6/17     Email Exchange between Voycheske and Johnson on January 5, Voycheske          Johnson
                                   2017 and January 6,2017- Barger not terminated recommend
                                   approval of LTD first

P-84   FDC00044028-9    1/7/17     Email exchange among Marino, Benhardt, Whalen and others          Marino      Whalen
                                   in human resources on January 7,2017- costs of backfills and      Benhardt
                                   rehires


P-87   FDC00052775      1/11/17    Email exchange among Benhardt, Nage, Marino, and Friedman         Nage        Marino
                                   re Barger not on list as of 1/11/17 due to being on LTD           Benhardt


P-88   FDC00047514-20   1/11/17    First Data OA Impact Analysis dated January 11, 2017
               Case 1:17-cv-04869-FB-LB Document 130 Filed 09/24/19 Page 5 of 5 PageID #: 7543


                                                PLAINTIFF'S EXHIBIT LIST


PLF.    BATES NO.         DATE      DESCRIPTION OF EXHIBITS AND WITNESSES
NO.


P-89    FDC00047533-41   1/19/17    First Data OA Impact Analysis dated January 19,2017

P-92    FDC0004822                  Native Excel Spreadsheet used by Benhardt-shows Barger
                                    added 1/17/17(P-90 contains a partial print ofthe relevant
                                    portions ofthis is entire spreadsheet)[No hard copy of
                                    spreadsheet-Excel file can be viewed in courtroom]

P-96    SBB000323                   Steve Barger Compensation Summary

P-97    SBB000299-303               Steve Barger Stock Option Table

P-98    FDC00044027      8/26/16    Email exchange between Marino and King on August 26,2016     Marino     King
                                    re: article about Steve, dislikes retirement

P-99    SBB000869-881               Paystubs August 2016 to February 2017

P-101   FDC00000365-                FMLA Certificate of Healthcare Provider form Baddour's
        366                         Office


P-104   Emory0048-50     12/9/16    ENT Clinic Notes- Final Report 12/09/16                      Baddour


P-106   Emory0039-41     1/10/17    ENT Clinic Notes- Final Report 01/10/17                      Baddour


P-107   Emory0037-38     1/20/17    ENT Clinic Notes- Final Report 01/20/17                      Baddour


P-109   Emory0093        1/10/17    January 10,2017 Medical Work Clearance

P-110   Emory0097-102    1/23/17    Physician Report to MetLife on January 23,2017(Barger able
                                    to work)

P-124   FDC00047583-85   12/17/16   Headcount report week of Dec. 14 email dated 12/17/16        Benhardt   Whalen
                                                                                                            Marino
